Exhibit32 Certification of Periodic Financial Report Pursuant to 18 U.S.C. Section1350 Pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, each of the undersigned officers of Hampden Bancorp, Inc. (the “Company”) certifies that the quarterly report on Form 10-Q of the Company for the period ended September 30, 2012 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and information contained in that Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 14, 2012 /s/ Thomas R. Burton Thomas R. Burton Chief Executive Officer Date: November 14, 2012 /s/ Robert A. Massey Robert A. Massey Chief Financial Officer, Senior Vice President and Treasurer
